The opinion of the Court was drawn up by
Rice, J.
This is debt on an arbitration bond. The only question presented is, whether the action was prematurely commenced. The case finds, that the referees, after a full hearing of the parties, on the 31st day of December, 1857, at about fifteen minutes before four o’clock, P. M., handed to each of the parties their award executed in duplicate.” The defendant, Thomas Morrill, after the award was made and handed to him, conversed about it in presence of one of the plaintiffs and the referees, saying “it was a hard case for him; that he was unable to pay a dollar, and that he pitied his bondsmen.” The writ was made at nine o’clock, P. M., of the same day.
The act of the referees was a publication of their award. Knowlton v. Homer, 30 Maine, 552. The award is for the payment of a sum of money, unconditionally.
When an award is made for a sum of money unconditionally, the party becomes liable to pay, upon publication of the *186award, according to its terms, without any demand. Thompson v. Mitchell, 35 Maine, 281.
In such case, the sum awarded is due presently.

Defendants to he defaulted.

Tenney, C. J., Appleton, Goodenow, Davis and Kent, JJ., concurred.